Title: John Quincy Adams to Abigail Adams Smith, 20 November 1790
From: Adams, John Quincy
To: Smith, Abigail Adams


Boston November 20. 1790
I have indeed, my dear Sister, been guilty of a neglect, in omitting so long to write to you, which I cannot upon any principle justify to my own heart; I am sure it has been totally inconsistent with the ardent and sincere brotherly affection which that heart invariably acknowledges for you, and which no length of time, no absence, no course of circumstances, shall ever impair: I have very frequently wished to write to you. I have many times taken my pen for the purpose, but have as often dropped it from my hand, perswaded that I could write nothing which would afford any gratification to your affection, and equally perswaded that I could not by any expressions that language affords do justice to mine.— I have been unwilling, to fatigue your patience, by a dull uniformity of peevish complaints, and I have been unable to afford pleasure to your friendship and benevolence, by any accounts of my own happiness or success.
I have indeed since I wrote you last entered upon a scene of Life different from any of those to which I have hitherto been used; I am nominally independent, though in reality very far otherwise. I have a profession without employment, and the advantage of increased present expences, with the hope of being able at some future period, (probably somewhat distant) of supporting them myself. My Causes for complaint, have been enlarging, in proportion as I have been advancing upon the Stage of Life, and when I write, I trouble my friends with a mere narrative of fears and disappointments. In this circumstance if you cannot find an excuse, I hope you will perceive at least an alleviation of my fault in having for so long a time apparently neglected you.— But, my dear Sister, better days will come: we shall all in our time, have comforts and enjoyments to boast of, and as time and chance happen to all men, the time must come when some favourable chances will occur to us.
You enquire whence arises the unpopularity of the V.P. There is no such unpopularity here. He has undoubtedly many enemies; and as most of them are equally enemies to the principles of honor and Justice, they will not be scrupulous in using the means of injuring him or his connections. But he has likewise many friends, many admirers, and many supporters who are fully sensible of the obligations for which his country is indebted to him; and of the sacrifices he has made of his own interest to the public welfare.— Excepting the President there is not a man in the United States of so respectable popularity as that which he possesses here; what it may be in the distant States I know not.— But a connection with a man in an eminent Station, who acts upon principles of Patriotism and Integrity, is a real injury, rather than an advantage. For all his enemies will naturally use every endeavour to obstruct, and depress persons thus connected, as their success, would not only promote his personal happiness but would tend to strengthen and confirm his public influence. His friends will never be active in their favour, because they will have personal interests and private connections, which will thoroughly counteract all active benevolence from gratitude to him.— It is one of those evils to which a man must submit, when he undertakes the generous though ungrateful task, of devoting himself to the welfare of his fellow creatures. You and I, my dear Sister, shall always find, that our near affinity, to a man, who has sacrificed himself and his family to his country, will be a real impediment to our success in the world.— I should rather have been surprized had it not deprived Coll: S. of an office, to which his merits had given him an indisputable title.— And I believe we shall more than once have occasion to suffer by a real partiality exerted against us in order to avoid an appearance of partiality in our favour.— For my own part, I am gradually reconciling myself to my situation. Habit enables us to endure many evils, wh[ich] would appear intolerable if contemplated only at a distance— I am alone in the world; and so long as Fortune retains the aspect in which she now presents herself to me, I shall feel a soothing consolation in the idea, that my sufferings are confined to myself, and that the happiness of no other person is dependent upon mine. I am tolerably sure of a future support for myself, and I shall I am perswaded be able to regulate my expectations and even my wishes, so as to be thoroughly satisfied with that.
I have enquired for the collection of Poems, by Tomkins, but have not as yet been able to procure them. Mr: Dawes tells me he owns them, and that they are principally valuable for the preface at the head of the volume. I shall continue occasionally to make enquiry for them, and if I can any where purchase them, send them to you as [soon] as possible
I sincerely sympathise with you upon the removal of our Parents from New-York. Separation from all the dearest connections which give a relish to the pleasures of life, and which alleviate its evils, has been almost constantly my fate from my infancy. Habit however has not rendered me insensible to the domestic attachments, which impart almost every thing that is valuable in this world, and I readily conceive how painful your sensations must be at the departure of your friends. But Charles will remain with you. His disposition was always amiable and his manner always calculated to make him friends. He has lately imbibed a thirst for science which will infallibly render him as respectable as he is agreeable. His literary improvement since he left College is very conspicuous even to his friends here in the style of his Letters. Let us take to ourselves joy, that in the midst of all our family misfortunes we can yet glory in unimpeached honour and integrity. Let us hope that the talents which in none of us are despicable, and the virtues which it will always be in our power to retain may yet carry us credibly through the world, and if the eminence of the Parent is not to be attained let us at least resolutely determine, to show ourselves really superior to the humbler stations which Providence has assigned to us.
I beg you to present my affectionate regards to Coll: Smith, and remind your sons that they have an uncle at a distance, who loves them, though they remember him not. I enclose a Letter for Charles from one of his friends. I will soon write to him myself.
Your ever affectionate brother.
J. Q. Adams.
